 



EXHIBIT 10.1
THE PHOENIX COMPANIES, INC.
NONQUALIFIED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
as amended and restated effective July 1, 2007

 



--------------------------------------------------------------------------------



 



ARTICLE I. PURPOSE AND EFFECTIVE DATE
     1.1 Purpose. The Phoenix Companies, Inc. Nonqualified Supplemental
Executive Retirement Plan (the “Supplemental Plan”) is intended to provide
retirement benefits for certain current and former employees which are not
provided under the Employee Pension Plan (the “Employee Pension Plan”) by reason
of (a) the exclusion from the definition of Earnings of Incentive Compensation
under an Incentive Compensation plan designated in Section 2.11 hereof; (b) the
limitation on Earnings that may be taken into account under the Employee Pension
Plan as set forth in Section 401(a)(17) of the Internal Revenue Code; or (c) the
exclusion from the definition of Earnings of amounts deferred under any other
deferred compensation program of the Employer. The Supplemental Plan is intended
to be an unfunded plan maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees.
     1.2 Effective Date. The Supplemental Plan was first effective January 1,
1989, was amended and restated on January 1, 2004, and was further amended
effective as of April 28, 2005. This amendment and restatement shall be
effective as of July 1, 2007.
ARTICLE II. DEFINITIONS
     2.1 “Accrued Benefit” shall mean the benefit as defined in the Employee
Pension Plan.
     2.2 “Beneficiary” shall mean the Beneficiary designated under the Employee
Pension Plan.
     2.3 “Benefit Plans Committee” shall be the committee, which shall be
composed of the Chief Executive Officer, the Chief Financial Officer and the
Chief Investment Officer, or any other person(s) designated by the Chief
Executive Officer, to administer and manage the Plan.
     2.4 “Code” shall mean the Internal Revenue Code of 1986, as amended.
     2.5 “Earnings” shall mean earnings as defined in the Employee Pension Plan.
     2.6 “Employee Pension Plan” shall mean The Phoenix Companies, Inc. Employee
Pension Plan, a defined benefit pension plan maintained by the Employer, as it
may be amended from time to time.
     2.7 “Employer” shall mean Phoenix Life Insurance Company.
     2.8 “Excess Benefit Plan” shall mean The Phoenix Companies, Inc. Excess
Benefit Plan, a plan maintained by the Employer for the purpose of providing
benefits for certain Employees in excess of the limitations imposed by
Section 415 of the Internal Revenue Code.
     2.9 “Final Average Earnings” shall mean the average earnings as defined in
the Employee Pension Plan.

 



--------------------------------------------------------------------------------



 



     2.10 “Grandfathered Participant” shall mean a Participant designated as a
“Grandfathered Participant” under the Employee Pension Plan.
     2.11 “Incentive Compensation” shall mean compensation payable under
Performance Incentive Plan, the Mutual Incentive Plan, the Annual Incentive
Plan, the Investment Incentive Plan, and/or any successor incentive plan or such
other incentive compensation arrangements as may be designated from time to time
by the Compensation Committee of the Board of Directors of The Phoenix
Companies, Inc., the Chief Executive Officer, or the Benefit Plans Committee.
     2.12 “Participant” shall mean an employee who meets the eligibility
requirements of Article III under the Supplemental Plan.
     2.13 “Participating Employer” means each corporation that has adopted this
Supplemental Plan with the consent of the Benefit Plans Committee in accordance
with Article X.
     2.14 “Pension Equity Benefits” shall mean the benefits provided under
Appendix V of the Employee Pension Plan.
     2.15 “Plan Administrator” shall mean the Benefit Plans Committee or the
person designated as such by the Benefit Plans Committee.
     2.16 “Rehired Participant” shall mean a Participant as defined in
Section 4.3.
     2.17 “Supplemental Plan” shall mean The Phoenix Companies, Inc.
Nonqualified Supplemental Executive Retirement Plan as is set forth in this
document as it may be amended from time to time.
     Unless the context otherwise indicates, words and phrases capitalized and
not otherwise defined herein are terms defined in the Employee Pension Plan and
have the same meaning ascribed to them under the Employee Pension Plan.
ARTICLE III. ELIGIBILITY
     3.1 Prior to August 1, 2004, a Vice President or more senior officer of the
Employer or any of its subsidiaries that have adopted this Supplemental Plan or
a Career Agency, Ordinary Brokerage or Group Sales Manager employed by the
Employer who is eligible for the Managers Deferred Compensation Program, whose
retirement benefits under the Employee Pension Plan are limited by reason of the
exclusion of Incentive Compensation or deferred compensation amounts from the
definition of Earnings or the limitation on Earnings set forth in
Section 401(a)(17) of the Code shall be eligible for benefits under this
Supplemental Plan. Employees of Phoenix Investment Partners, Ltd. in grades 17
through 24 whose retirement benefits under the Employee Pension Plan are limited
by reason of the exclusion of Incentive Compensation or deferred compensation
amounts from the definition of Earnings or the limitation on Earnings set forth
in Section 401(a)(17) of the Code became eligible to participate in this
Supplemental Plan effective November 1, 1995. Former Home Life Employees became
eligible to participate in this Supplemental Plan effective January 1, 1993,
except for certain Former Home Life Employees to whom a Plant Closing Benefit is
payable pursuant to Section 4.6 of this Supplemental Plan.

-2-



--------------------------------------------------------------------------------



 



Employees of Phoenix Equity Planning Corporation (“PEPCO”), Phoenix Investment
Counsel, Inc. (“PIC”) and Phoenix Investment Partners, Ltd. (“PXP”) who were
hired by Phoenix Duff & Phelps Corporation (now PXP) after December 31, 1996
became eligible to participate in this Supplemental Plan as of January 1, 2000.
Employees of Zweig/Glaser Advisers, LLC became eligible to participate in this
Supplemental Plan as of January 1, 2000. On and after July 1, 2007, an
individual who was a Participant in this Supplemental Plan and who has been
rehired following his or her termination or transfer shall not be eligible to
re-commence participation in this Supplemental Plan.
ARTICLE IV. BENEFITS
     4.1 The amount of benefits provided under this Supplemental Plan effective
July 1, 2007 for Participants actively at work on August 1, 2004 and thereafter
shall be the excess of (a) over (b) where:

  (a)   is the sum of:

  (i)   the amount of benefit that would have been provided under the Employee
Pension Plan, excluding any Pension Equity Benefits, if the exclusion of
Incentive Compensation or deferred compensation amounts from the definition of
Earnings and the limitation set forth in Section 401(a)(17) of the Code did not
apply; provided, however, that in determining the amount of a Participant’s
Final Average Earnings, the amount of Incentive Compensation which shall be
taken into account shall be equal to such annual Incentive Compensation received
by the Participant averaged over any three (3) years within the last seven
(7) consecutive years that produces the highest average; and     (ii)   the
amount of Pension Equity Benefits, if any, that would have been provided under
the Employee Pension Plan if the exclusion of deferred compensation from the
calculation of the Pension Equity Benefits, if applicable, and the limitation
set forth in Section 401(a)(17) of the Code did not apply; and

  (b)   is the amount of benefits payable under the Employee Pension Plan,
including any Pension Equity Benefits.

     4.2 The amount of monthly benefit provided under this Supplemental Plan for
Participants who were not actively at work on August 1, 2004 and thereafter
shall be the excess of (a) over (b) where:

  (a)   is the amount of monthly benefit that would have been provided under the
Employee Pension Plan if the exclusion of Incentive Compensation or deferred
compensation amounts from the definition of Earnings, limitation of benefits due
to Section 415 and the limitation on Earnings set forth in Section 401(a)(17) of
the Code did not apply; provided, however, that in determining the amount of a
Participant’s Final Average Earnings, the

-3-



--------------------------------------------------------------------------------



 



      amount of Incentive Compensation which shall be taken into account shall
be equal to such Annual Incentive Compensation is the amount of monthly benefit
payable under the Employee Pension Plan received by the Participant averaged
over any three (3) years within the last five (5) consecutive years that
produces the highest average; and     (b)   is the amount of monthly benefit
payable under the Employee Pension Plan.

     4.3 Notwithstanding Section 4.1 to the contrary, in the event any
Participant, including a Grandfathered Participant, terminates employment with
or is no longer employed by (i.e., transfers to a non-participating company) the
Employer or a Participating Employer and is rehired by the Employer or a
Participating Employer following such termination or transfer (a “Rehired
Participant”), for purposes of Sections 4.1(a)(i), the determination, if
applicable, of the Rehired Participant’s Final Average Earnings, including the
amount of Incentive Compensation, shall be made as of the date of the Rehired
Participant’s initial termination or transfer.
     4.4 Notwithstanding Section 4.1 or 4.2 to the contrary, the amount of
benefits payable to a Participant under this Supplemental Plan shall be reduced
to the extent that the aggregate benefits payable to the Participant under the
Employee Pension Plan, the Excess Benefit Plan, The Phoenix Companies, Inc.
Nonqualified Supplemental Executive Retirement Plan B, as amended and restated
effective July 1, 2007 (and as may be further amended thereafter), and this
Supplemental Plan exceeds the amount of benefits that would have been provided
under the Employee Pension Plan if the exclusion of Incentive Compensation and
deferred compensation from the definition for Earnings, to the extent
applicable, the limitation set forth in Section 401(a)(17) of the Code and the
limitation imposed by Section 415 of the Code did not apply.

             
    4.5
     (a)           To the extent that Section 4.1 or 4.2 requires the
determination of the amount of benefits payable under the Employee Pension Plan,
only the benefit payable with respect to Service credited on and after
January 1, 1993 shall be taken into account for purposes of calculating the
benefit payable under this Supplemental Plan to a Former Home Life Employee.    
    
     (b)           The amount of benefits payable under Section 4.1 or 4.2 to an
Employee of PIC, PEPCO or PXP who was ineligible to participate in the Employee
Pension Plan for the period January 1, 1997, through December 31, 1999, shall be
computed to include an additional amount equal to the difference between the
benefit such officer actually accrued under the Employee Pension Plan as of his
or her Annuity Commencement Date and the benefit such officer would have accrued
had he or she not been excluded from participation in the Employee Pension Plan
for such period.

     4.6 In addition to the benefit payable pursuant to Section 4.1 or 4.2 and
notwithstanding the provisions of Section 4.5 to the contrary, this Supplemental
Plan shall also pay to each Employee Pension Plan Participant identified in
Section 2.05 of the Employee Pension Plan as not being a Plant Closing Eligible
Employee, the Plant Closing Benefit that would have been payable to such
Employee Pension Plan Participant under Section 3.08 of the

-4-



--------------------------------------------------------------------------------



 



Employee Pension Plan had such Employee Pension Plan Participant not been
excluded from the definition of Plant Closing Eligible Employee.
     4.7 For purposes of Sections 4.1(a)(i) and 4.2 above, Incentive
Compensation shall be deemed Earnings with respect to the year in which such
Incentive Compensation is actually paid or deferred.
     4.8 The payment of benefits to which a Participant or Beneficiary shall be
entitled under this Supplemental Plan shall be made in the same form and manner
and at the same time as is applicable or elected under the Employee Pension Plan
with respect to the Participant’s Accrued Benefit. Notwithstanding the
foregoing, the payment of benefits to a Participant, who has indicated in
writing, including email, to the Plan Administrator or the President after
August 1, 2002 and before January 1, 2003 such Participant’s intention to
retire, shall be made in accordance with the terms of the Supplemental Plan in
effect on December 31, 2002.
     4.9 Benefits accrued under this Supplemental Plan before March 1, 2003 are
subject to cost of living adjustments as described in the Employee Pension Plan.
     4.10 The provisions of the Employee Pension Plan concerning suspension of
benefits upon re-employment are applicable to the benefits payable under this
Supplemental Plan.
     4.11 Any benefit payable under the Employee Pension Plan shall be solely in
accordance with the terms and provisions thereof, and nothing in this
Supplemental Plan shall operate or be construed in a way to modify, amend or
affect the terms and provisions of the Employee Pension Plan.
     4.12 If the spouse or domestic partner of a Participant in the Supplemental
Plan is entitled to a death benefit under the Employee Pension Plan, said spouse
or domestic partner shall be entitled to receive from the Employer a death
benefit under this Supplemental Plan equal to the difference between (a) the
death benefit that would be payable under the Employee Pension Plan as of the
date of the Participant’s death if such benefit were calculated based on the
benefit described in this Article IV; and (b) the death benefit actually payable
under the Employee Pension Plan as of the date of the Participant’s death,
calculated in accordance with the terms of the Employee Pension Plan. No death
benefit other than that set forth in this Section 4.12 shall be payable under
this Supplemental Plan if a Participant dies prior to the commencement of
benefit payments under this Supplemental Plan.
ARTICLE V. VESTING
     5.1 Employees eligible to participate in this Supplemental Plan on or
before July 31, 2004, and except for Employee Pension Plan Participants to whom
a Plant Closing Benefit is payable under Section 4.6 of this Supplemental Plan
who shall be fully vested in said Plant Closing Benefit, and except for
Participants who are Employees of Phoenix American Life Insurance Company
(“PAL”), a participating Employer in this Supplemental Plan, whose failure to
meet the conditions for payment of benefits hereunder is by reason of PAL’s
termination of participation in this Plan on account of its sale by the
Employer, a Participant shall have a vested, non-forfeitable interest in his or
her Supplemental Plan benefits upon such Participant’s attainment of Normal
Retirement Age under the Employee Pension Plan or on earlier termination

-5-



--------------------------------------------------------------------------------



 



of employment by death or disability as defined in the Employee Pension Plan.
Otherwise, a Participant shall be fully vested in his or her benefits under this
Supplemental Plan upon completion of five (5) Years of Vesting Service, as
defined under the Employee Pension Plan.
ARTICLE VI. CLAIMS FOR BENEFITS
     6.1 Claims for benefits under the Supplemental Plan may be filed with the
Plan Administrator on forms supplied by the Plan Administrator. Written or
electronic notice of the disposition of a claim shall be furnished to the
claimant within ninety (90) days after the application is filed (or within one
hundred eighty (180) days if special circumstances require an extension of time
for processing the claim and if written notice of such extension and
circumstances are communicated to the claimant within the initial ninety
(90)-day period). In the event the claim is wholly or partially denied, the
reasons for the denial shall be specifically set forth in the notice in language
calculated to be understood by the claimant, pertinent provisions of the
Supplemental Plan on which the decision is based shall be cited, and, where
appropriate, a description of any additional material or information necessary
to perfect the claim, and an explanation of why such material or information is
necessary, will be provided. In addition, the claimant shall be furnished with
an explanation of the Supplemental Plan’s claims review procedure and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review. A claimant must request a review of a denied
claim in accordance with the procedures described in the following paragraph
before the claimant is permitted to bring a civil action for benefits.
     Any Employee, former Employee, or authorized representative or Beneficiary
of either, who has been denied a benefit by a decision of the Plan Administrator
shall be entitled to request the Plan Administrator to give further
consideration to his claim by filing with the Plan Administrator (on a form
which may be obtained from the Plan Administrator) a request for review. Such
request, together with a written statement of the reasons why the claimant
believes his claim should be allowed, shall be filed with the Plan Administrator
no later than sixty (60) days after receipt of the notification provided for
above. If such request is so filed, the claimant or his representative may
submit written comments, documents, records and other information relating to
the claim to the Plan Administrator within sixty (60) days after receipt of the
notification provided for above. The claim for review shall be given a full and
fair review that takes into account all comments, documents, records and other
information submitted that relates to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.
The Plan Administrator shall provide the claimant or his representative with
written or electronic notice of the final decision as to the allowance of the
claim within sixty (60) days of receipt of the request for review (or within one
hundred twenty (120) days if special circumstances requires an extension of time
for processing the request and if written notice of such extension and
circumstances is given to the claimant or his representative within the initial
sixty (60)-day period). Such communication shall be written in a manner
calculated to be understood by the claimant and shall include specific reasons
for the decision, specific references to the pertinent Supplemental Plan
provisions on which the decision is based, a statement of the claimant or his
representative’s right to bring a civil action under Section 502(a) of ERISA and
a statement that the claimant or his Beneficiary is entitled to receive, upon
request and free of charge, reasonable access to and copies of, all documents,

-6-



--------------------------------------------------------------------------------



 



records and other information relevant to the claim for benefits. A document is
relevant to the claim for benefits if it was relied upon in making the
determination, was submitted, considered or generated in the course of making
the determination or demonstrates that benefit determinations are made in
accordance with the Supplemental Plan and that Supplemental Plan provisions have
been applied consistently with respect to similarly situated claimants.
     6.2 Any payment to any Participant, or to such Participant’s legal
representative or Beneficiary, in accordance with the provisions of this
Supplemental Plan, shall be in full satisfaction of all claims hereunder against
the Employer. The Plan Administrator may require such Participant, legal
representative, or Beneficiary, as a condition precedent to such payment, to
execute a receipt and release therefor in such form as it shall determine. If
the Plan Administrator shall receive evidence satisfactory to the Plan
Administrator that any payee under this Supplemental Plan is a minor, or is
legally, physically, or mentally incompetent to receive and to give valid
release for any payment due him or her under this Supplemental Plan, any such
payment, or any part thereof, may, unless claim therefor shall have been made to
the Plan Administrator by a duly appointed executor, administrator, guardian,
committee, or other legal representative of such payee, be paid by the Plan
Administrator to such payee’s spouse, child, parent or other blood relative, or
to any person, persons or institutions deemed by the Plan Administrator to have
incurred expense for or on behalf of such payee, and any payment so made shall,
to the extent thereof, be in full settlement of all liability in respect of such
payee. If a dispute arises as to the proper recipient of any payments, the Plan
Administrator in its sole discretion may withhold or cause to be withheld such
payments until the dispute shall have been determined by a court of competent
jurisdiction or shall have been settled by the parties concerned.
     6.3 If any benefits payable under this Supplemental Plan to a Participant,
or to such Participant’s legal representative or Beneficiary, cannot be paid by
reason that such person cannot be located for three (3) years after reasonable
efforts have been made to locate such person, the Plan Administrator may declare
such benefits forfeited and return such benefits to the Employer; provided,
however, that in the event such Participant, or such Participant’s legal
representative or Beneficiary, is subsequently located or files a claim for
benefits, such amount plus interest shall be reinstated to the Participant’s
account for the benefit of such Participant, or such Participant’s legal
representative or Beneficiary, as the case may be.
ARTICLE VII. AMENDMENT AND TERMINATION
     7.1 The Benefit Plans Committee shall have the right to amend this
Supplemental Plan at any time and from time to time, including a retroactive
amendment, by resolution adopted by it at a meeting duly called or by unanimous
written consent in accordance with the Employer’s Articles of Incorporation,
Bylaws and applicable law. Any such amendment shall become effective upon the
date stated therein, and shall be binding on all Participants and Beneficiaries,
except as otherwise provided in such amendment; provided, however that said
amendment shall not adversely affect benefits payable to a Participant or
Beneficiary where the cause giving rise to such benefit (e.g., retirement) has
already occurred.
     7.2 The Employer has established this Supplemental Plan with the bona fide
intention and expectation that from year to year it will deem it advisable to
continue it in effect. However,

-7-



--------------------------------------------------------------------------------



 



the Employer, in its sole discretion, reserves the right to terminate the
Supplemental Plan in its entirety at any time without the consent of any
Participant; provided, however, that in such event, benefits shall not be
affected where the cause giving rise to such benefit (e.g. retirement) has
already occurred. All other benefits accrued hereunder shall immediately be
forfeited. Any such termination shall be accomplished by resolution of the
Benefit Plans Committee adopted at a meeting duly called or by unanimous written
consent in accordance with the Employer’s Articles of Incorporation, Bylaws and
applicable law.
ARTICLE VIII. SOURCE OF BENEFIT PAYMENTS
     8.1 No special or separate fund shall be established by the Employer and no
segregation of assets shall be made to assure the payment of benefits under the
Supplemental Plan. No Participant shall have any right, title, or interest
whatsoever in any specific asset of the Employer. Nothing contained in this
Supplemental Plan and no action taken pursuant to its provisions shall create or
be construed to create a trust of any kind, or a fiduciary relationship, between
the Employer and a Participant or any other person. To the extent that any
person acquires a right to receive payments under this Supplemental Plan, such
right shall be no greater than the right of an unsecured general creditor of the
Employer.
ARTICLE IX. GENERAL
     9.1 To the extent permitted by law, the right of any Participant or
Beneficiary to any benefit or payment hereunder shall not be subject in any
manner to attachment or other legal process, and no such benefit or payment
shall be subject to anticipation, alienation, sale, transfer, assignment, or
encumbrance.
     9.2 The Supplemental Plan shall be operated and administered by the Plan
Administrator or its duly authorized representative. The Plan Administrator
shall have sole discretionary authority to determine all questions arising in
connection with the Supplemental Plan, to interpret the provisions of the
Supplemental Plan and to construe all of its terms, to adopt, amend and rescind
rules and regulations for the administration of the Supplemental Plan and to
make all determination in connection with the Supplemental Plan as may be
necessary or advisable. All such actions of the Plan Administrator shall be
conclusive and binding on all persons.
     9.3 This Supplemental Plan shall be governed by and construed in accordance
with the laws of the State of Connecticut other than and without reference to
any provisions of such laws regarding choice of laws or conflict of laws, to the
extent such laws are not pre-empted by the Employee Retirement Income Security
Act of 1974, as amended.
     9.4 The establishment of this Supplemental Plan shall not be construed as
giving to any Participant, Employee or any person whomsoever, any legal,
equitable or other rights against the Employer, or its officers, directors,
agents or shareholders, or as giving to any Participant or Beneficiary any
interest in the assets or business of the Employer or giving any Employee the
right to be retained in the employment of the Employer. All Employees and
Participants shall be subject to discharge to the same extent they would have
been if this Supplemental Plan had never been adopted.

-8-



--------------------------------------------------------------------------------



 



     9.5 The Employer may withhold from a payment any federal, state or local
taxes required by law to be withheld with respect to such payments and such sums
as the Employer may reasonably estimate are necessary to cover taxes for which
the Employer may be liable and which may be assessed with regard to such
payment.
     9.6 The illegality of any particular provision of this document shall not
affect the other provisions and the document shall be construed in all respects
as if such invalid provision were omitted.
ARTICLE X. PARTICIPATING EMPLOYERS
     10.1 Adoption of Supplemental Plan by Other Employers. With the consent of
the Benefit Plans Committee, any other corporation may adopt the Supplemental
Plan and all of the provisions hereof and participate herein as a Participating
Employer by a properly executed document evidencing said intent and will of such
Participating Employer.
     10.2 Requirements of Participating Employers.

  (a)   Benefits payable under the Supplemental Plan to employees of the
Participating Employer are funded through the Participating Employer’s general
assets. The Participating Employer agrees to pay and assumes all liability with
respect to all benefits payable under the Supplemental Plan to past, present and
future employees of the Participating Employer, their spouses and other
dependents and beneficiaries in accordance with the terms of the Supplemental
Plan. [Notwithstanding the foregoing, Phoenix Life Insurance Company and not
Phoenix Equity Planning Corporation nor Phoenix Investment Counsel, Inc. shall
pay and assume liability for benefits payable under the Supplemental Plan to
Employees of Phoenix Equity Planning Corporation and Phoenix Investment Counsel,
Inc. with respect to service completed before January 1, 1996.]     (b)   The
Plan Administrator shall keep separate books and records concerning the
contributions and benefits payable under the Supplemental Plan with respect to
the Participating Employer and the Employees of the Participating Employer.    
(c)   The Participating Employer shall pay to Phoenix Life Insurance Company its
proportionate share of any administrative expenses of the Supplemental Plan
which are to be paid by the Employer.

     10.3 Designation of Agent. Each Participating Employer shall be deemed to
have designated irrevocably the Benefit Plans Committee and the Plan
Administrator as its agents.
     10.4 Plan Amendment.

  (a)   Subject to the provisions of paragraph (b) hereof, each Participating
Employer hereby delegates to the Employer the right at any time to amend the
Supplemental Plan in accordance with the terms of the Supplemental

-9-



--------------------------------------------------------------------------------



 



      Plan, provided that any such amendment could not affect the Participating
Employer’s share of the cost of the Supplemental Plan. If an amendment could
significantly affect the Participating Employer’s share of the cost of the
Supplemental Plan, then such amendment shall not be effective with respect to
the Participating Employer until approved by the Participating Employer. Any
such amendment shall be adopted by the Participating Employer’s Benefit Plans
Committee unless such amendment could significantly affect the Participating
Employer’s share of the cost of the Supplemental Plan, as determined by the
Participating Employer’s Benefit Plans Committee, in which case such amendment
shall be adopted by the Participating Employer’s Board of Directors in
accordance with the Participating Employer’s Articles of Incorporation, Bylaws
and applicable law and shall become effective as provided therein upon its
execution.     (b)   No amendment to the Supplemental Plan shall be effective
with respect to the Participating Employer until 45 days after a copy of the
amendment shall have been delivered to the Participating Employer, unless the
Participating Employer shall have waived its right to receive such advance copy
of the amendment.

     10.5 Withdrawal of a Participating Employer. A Participating Employer may
terminate its participation in the Supplemental Plan by giving the Benefit Plans
Committee prior written notice specifying a termination date which shall be the
last day of a month at least 30 days subsequent to the date such notice is
delivered to the Benefit Plans Committee, unless the Benefit Plans Committee
shall have waived its right to such notice. The Benefit Plans Committee may
terminate a Participating Employer’s participation in the Supplemental Plan as
of any termination date by giving the Participating Employer prior written
notice specifying a termination date which shall be the last day of a month at
least 30 days subsequent to the date such notice is delivered to the
Participating Employer, unless the Participating Employer shall have waived its
right to such notice.
     10.6 Plan Administrator’s Authority. The Plan Administrator shall have all
of the duties and responsibilities authorized by the Supplemental Plan and shall
have the authority to make any and all rules, regulations and decisions
necessary or appropriate to effectuate the terms of the Supplemental Plan, which
shall be binding upon each Participating Employer and all Participants.

-10-